                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


MARSHA CAUDILL,

          Plaintiff,

v.                                 Civil Action No. 2:19-cv-00745

ANDREW SAUL, Commissioner
of Social Security,

          Defendant.


                     MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, filed February 6, 2020; and the magistrate judge having

recommended that the court dismiss this action pursuant to

Federal Rule of Civil Procedure 4(m) for failure to timely serve

process; and no objection having been filed to the Proposed

Findings and Recommendation, it is ORDERED that the findings

made in the Proposed Findings and Recommendation of the

magistrate judge be, and they hereby are, adopted by the court

and incorporated herein.


          Accordingly, it is ORDERED that this case be, and it

hereby is, dismissed without prejudice.
          The Clerk is directed to forward copies of this

memorandum opinion and all counsel of record and to the United

States Magistrate Judge.


                                    ENTER: March 4, 2020




                                2
